Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Bedford Springs 18 June 1824
				
				Johnson arrived last Eveng. and brought me your very kind Letter my best friend and I am truly grieved to learn that you were so anxious; more especially as I did not write until I arrived at this place, in consequence of having omitted to bring some paper for that purpose—As the Stage only goes three times a week, I took the earliest opportunity after taking possession of our appartments to send a few lines, which I understood you would receive on the Saturday previous to Johnson’s departure—but which he tells me had not reached Washington when he quitted it—John left us to join you last Wednesday, and will probably be with you this Eveng He is in fine health and will I trust be a solace to you during our absence—I thank you for the Money which has come very opportunely as I had none but Maryland bills—The Waters of this place have hitherto been very serviceable to me—but it is so cold that I am almost tempted to quit it—I have not had the head ache once since I have been here, but for the last two or three days I labour under a depression of spirits which I cannot at all controul and which is perfectly unnatural to me—It is altogether unaccountable to myself, but “c’est plus fort que moi” and no reasoning can combat it—John will give you all the information concerning us and our situation that you can wish—Yesterday Mr. Morgan suddenly revived from the stupor into which he had fallen ever since last Sunday; knew all his friends, spoke distinctly and took nourishment several times in the day, which created great hopes in his friends of his recovery—but towards Evening he grew worse and I fear it was only one of those fitful gleams of the spirit, which so often prove precursers of immediate dissolution—It is dreadful to see a man in such a state, so far from all his family; breathing his last sigh among comparative strangers—Mary rode out on Horse back with Mr. Porterfield yesterday, and exhibited herself to great advantage—Johnson seems in one of his low moods concerning the politics of the day—Here we are entirely out of the reach of the subject, and see only Walsh’s and Poulson’s GazettesTo thank you for your kindness to me is a vain attempt—You know my heart, and I trust can feel and understand the gratitude and affection with which it is filled, and which forms the happiness of your affectionate Wife
				
					L. C. Adams
				
				
					Love to all the family and to John—I am so much petted here that I have the command of three Carriages and all the Beaus  the place—Tell John that we have two more Servants and are beginning to assume more style than comfort—Two families expected to day from Baltimore— I will thank you to send Mrs. Hellens money as soon as you can after it becomes due—
				
			